IflLIJOTT, J.—
1. Defendant must be summoned before the Return Day.
2. October 12, 15)08, was declared by the Governor to be a legal holiday, the same day was the October Return Day. The court held, that in computing the fifteen days within which the defendant must plead, the holiday would not be excluded.
In this case the account was not sufficient to support a suit under the Act in that it was not exact, i. e., liquidated, so that the court, without further evidence, could extend a judgment, and Die motion for a judgment by default is overruled.